Judgment unanimously affirmed. Memorandum: We held this case, reserved decision and remitted the matter to Onondaga County Court “for a de novo determination of the motion of defendant to withdraw his plea of guilty” (People v Singletary, 233 AD2d 849, 850). The hearing was conducted and testimony was taken from defendant and his former attorney. The hearing court denied the motion in a well-reasoned decision, noting that defendant freely admitted the essential facts constituting the crime during his plea colloquy, at no time asserted that he was not guilty, and never mentioned his alleged “valid defense” to the charge. Because defendant failed to substantiate his conclusory allegation that he was coerced into pleading guilty, the court properly denied defendant’s motion (see, People v Ayers [appeal No. 1], 192 AD2d 1134, Iv denied 81 NY2d 1069). (Resubmission of Appeal from Judgment of Onondaga County Court, McCarthy, J.—Attempted Burglary, 1st Degree.) Present—Pine, J. P., Lawton, Balio and Fallon, JJ.